Citation Nr: 1517898	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  11-04 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Doctor


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1953 to October 1956, for which he received an honorable discharge.  He had additional active duty service from October 1956 to November 1958 and was discharged "under other than honorable conditions."  In a February 1959 Determination with Respect to Character of Discharge, the Veteran's November 1958 discharge was held to be under dishonorable conditions and he was barred from entitlement to all benefits administered by the VA for the second period of service only.  The Veteran was notified of this holding on several occasions over the years and has never contested the finding.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2013, the Veteran attended a Video Conference hearing before the undersigned.  The hearing transcript is of record.

In September 2013 and April 2014, this matter came before the Board and was, in pertinent part, remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative medical and other evidence of record preponderates against finding that the Veteran's major depression is related to his first period of active duty service.

2.  The Veteran's major depression is neither caused nor permanently made worse by his service-connected bilateral hearing loss disability or tinnitus.


CONCLUSION OF LAW

The criteria to establish service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently adjudicated in a February 2015 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records.  The Board notes that some service treatment records were unavailable for review due to a fire-related cause.  Where service records are unavailable, VA has a heightened duty to assist the appellant.  Dixon v. Derwinski, 3 Vet. App. 261, 263-264 (1992).  The Veteran was notified of the unavailability of his service treatment records.  The Board is aware of the heightened duty to assist in such cases, and all appropriate action has been taken herein.

The Veteran was afforded a pertinent VA examination in November 2013 with an addendum opinion in January 2015, pursuant to the Board's remand.  The examiner provided sufficient detail for the Board to make a decision and the reports, when taken together, are deemed adequate with respect to this claim.  

In January 2015, pursuant to the Board's remand directives, the Veteran was asked to verify whether he was in receipt of any Social Security benefits.  The Board notes the Veteran did not respond to this request, thus the VA did not request records from the Social Security Administration.  

As such, the Board finds there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) 

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet, App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Analysis

As previously noted, the Veteran received a dishonorable discharge from his second period of active duty service.  Therefore, he is barred from entitlement to VA benefits for the period beginning October 1956 through November 1958.  See 38 C.F.R. § 3.12.

The Veteran contends he has an acquired psychiatric disorder related to his first period of active duty service.  In the alternative, he contends his psychiatric disorder is secondary to his service-connected hearing loss disability and tinnitus. 

In general, service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) inservice incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

As for establishing service connection on a secondary basis, a disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.  

From April 1991 through September 2013, VA treatment records indicate the Veteran was diagnosed with depressive disorder, dementia disorder, major depressive disorder, anxiety disorder, major depression with anxiety, anger, and irritability, anxious depression, and depression with irritability.

He has a current diagnosis of recurrent major depression.  See November 2013 VA examination report.  It thus remains to be determined whether he had an inservice incurrence and nexus or whether his psychiatric disorder is the result of, or aggravated by, his service-connected disabilities. 

Service treatment records from the Veteran's first period of service are unavailable for review.  There is, however, a September 1958 Report of Physical and Mental Examination that shows he had no psychiatric disorders at the time.

During an April 1991 VA mental health examination, the Veteran reported seeing a psychiatrist while in service but did not remember what he was told.  The examiner made no opinion as to the etiology of his psychiatric disorder.

In a February 2009 statement, the Veteran indicated he could not get in touch with anyone he knew during service.  He noted the rehabilitation centers he stayed at no longer existed.  He also attended multiple rehabilitation centers, by way of the Salvation Army, in the late 1970s and 1980s.

In an October 2013 statement, the Veteran's VA treating psychologist, Dr. W.J.C., determined the Veteran's psychiatric disorder was related to his military service.  The psychologist indicated he had reviewed the Veteran's discharge papers, to include a finding of depression at the time of separation from service and reports of time spent in stockade for anger and drinking, which were a direct result of his depression.

The Veteran was afforded another VA mental health examination in November 2013.  The examiner concluded his psychiatric disorder was not likely caused by an inservice injury, event or illness.  The examiner reasoned there was no evidence of an inservice diagnosis of depression or any other psychiatric disorder in either period of service, and a September 1958 certificate showed no findings of a mental disorder or psychiatric condition.  In reference to the October 2013 opinion from Dr. W.J.C., the examiner was unable to find the evaluation that indicated the Veteran had a psychiatric disorder at separation from service.  Furthermore, the examiner noted VA treatment records do not show any complaints of depression until 2008.

In his March 2014 Appellant's Post-Remand Brief, the Veteran reported his psychiatric disorder was the result of racially motivated verbal abuse sustained while in service.  He also alleged his psychiatric disorder was due to his service-connected disabilities.

In a January 2015 addendum to the November 2013 VA examination opinion, the examiner stood by the original conclusion.  The examiner reiterated there was no evidence in the treatment records or service records that the Veteran was diagnosed with depression or any other psychiatric disorder during either period of service.  The examiner again referenced the September 1958 medical report indicating no mental disorder or psychiatric problem.  In addition, the examiner also concluded there was no medical or mental health evidence in the record to support a finding that his psychiatric disorder was caused by his service-connected hearing loss or tinnitus.  Furthermore, the examiner opined hearing loss or tinnitus did not aggravate his psychiatric disorder because there was no evidence of aggravation in his last mental health evaluation; rather, the mental health note indicated he was doing well.

After reviewing all of the evidence of record the Board assigns no probative value to the April 1991 VA examination as it provides no opinion as to the etiology of the Veteran's psychiatric disorder.  Additionally, the Board assigns a low probative weight to the October 2013 opinion from Dr. W.J.C.  The Board notes the opinion failed to specify which period of service was attributable to the Veteran's current psychiatric disorder.  In addition, it is not clear what discharge papers the psychologist was relying on as the only separation document of record is the September 1958 certificate which showed the Veteran had no mental or psychiatric disorder at the time.  The Board notes the Veteran has had ample opportunity to provide a copy of this alleged document showing he had a psychiatric disorder at separation from service, but has failed to do so.

As for the Veteran's lay contentions, while he is credible to describe the observable symptoms of his psychiatric disorder, he is not competent to provide an opinion as to a complex medical matter, such as the etiology of his psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  As such the Board assigns a low probative value to his contentions.

As for the November 2013 VA examination with the January 2015 addendum opinion, the Board notes the examiner provided an opinion based on a review of the evidence of record and adequately supported the conclusion reached.  As such, the Board assigns it a high probative weight.  See Prejean v. West, 13 Vet. App. 444, 448 (2000).

Based on the foregoing, the Board finds entitlement to service connection for a psychiatric disorder must be denied because the preponderance of the most probative evidence is against the conclusion that it originated in service.  The evidence also fails to demonstrate it was caused by or aggravated by his service-connected disabilities. 

As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b).  The claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to secondary to service-connected disabilities is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


